Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Li Yuan, Chief Executive Officer of China Xuefeng Environmental Engineering Inc., hereby certify, that, to my knowledge: 1. The Quarterly Report on Form 10-Q for the quarter ended February 28, 2014, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the quarter ended February 28, 2014, fairly presents, in all material respects, the financial condition and results of operations of China Xuefeng Environmental Engineering Inc. Date:April 21, 2014 By: /s/ Li Yuan Li Yuan Chief Executive Officer (Principal Executive Officer)
